ORDER
On September 26, 1984, the Disciplinary Board of the Supreme Court after investigation issued a private reprimand to attorney Colin Bailey and directed that he complete á matter entrusted to him which was the substance of the complaint filed against him. The Disciplinary Board further directed that disciplinary counsel monitor this file. A progress report was requested by disciplinary counsel but Mr. Bailey did not respond. On February 12, 1985, the Disciplinary Board requested a written report within 10 days and directed the legal work be completed within 45 days. Attorney Bailey did not provide a report or complete the work within the prescribed period; whereupon formal proceedings were commenced and a hearing held before a hearing panel.
The hearing panel found that Mr. Bailey’s conduct in neglecting a legal matter entrusted to him was in violation of Disciplinary Rule 6-101(A)(3) of the Code of Professional Responsibility, and the hearing panel recommended a public reprimand.
Disciplinary counsel and Respondent Bailey stipulated that they had reviewed the Report of the hearing panel recommending discipline in this matter and that they had no objection thereto and further agreed to waive submission of briefs and oral argument to the Supreme Court.
After consideration, the Supreme Court accepted the Stipulation and approved the Report of the hearing panel and,
IT IS ORDERED, that Colin Bailey be publicly reprimanded for his conduct.
IT IS FURTHER ORDERED, that Mr. Bailey be assessed costs of the disciplinary proceedings. Mr. Bailey will have 90 days to submit payment to Luella Dunn, Secretary of the Disciplinary Board, following notification by Ms. Dunn of such costs as certified by the Disciplinary Board.
Ralph J. Erickstad, Chief Justice
Gerald W. VandeWalle, Justice
H. F. Gierke III, Justice
Herbert L. Meschke, Justice
Beryl J. Levine, Justice